DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 3/12/21.  Claims 1-2, 6-7, 16, 19-20, and 24 were amended; claims 3, 9, 21-22 were cancelled; and claims 11-15 and 17 were previously withdrawn without traverse.  Claims 1-2, 4-8, 10-20, and 23-26 are presently pending and claims 1-2, 4-8, 10, 16, 18-20, and 23-26 are presented for examination.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.
 Response to Arguments
4.	Applicant’s arguments, see page 11 of Remarks, filed 3/12/21, with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The claim interpretation under 35 U.S.C. 112(f) has been withdrawn. 
5.	Applicant’s arguments, see page 11 of Remarks, filed 3/12/21, with respect to the rejections of claims 6, 7, 19, and 20 under 35 U.S.C. 112(b) have been fully considered The rejections of claims 6, 7, 19, and 20 under 35 U.S.C. 112(b) have been withdrawn. 
6.	Applicant’s arguments, see pages 12-15 of Remarks, filed 3/12/21, with respect to the rejections of claims 1-2, 16, 18, and 23-25 under 35 U.S.C. 102(a)(1) in view of Thiebaut (US Pat. 7,618,207) have been fully considered and are persuasive.  The rejections of claims 1-2, 16, 18, and 23-25 under 35 U.S.C. 102(a)(1) in view of Thiebaut (US Pat. 7,618,207) have been withdrawn. 
Election/Restrictions
7.	This application is in condition for allowance except for the presence of claims 11-15 and 17 directed to Groups II-III non-elected without traverse.  Accordingly, claims 11-15 and 17 have been cancelled.
EXAMINER'S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
“
	Claim 11.	(Canceled)
	Claim 12.	(Canceled)
	Claim 13.	(Canceled)
	Claim 14.	(Canceled)

Claim 17.	(Canceled)
”
Allowable Subject Matter
9.	Claims 1-2, 4-8, 10, 16, 18-20, and 23-26 are allowed.
10.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-2, 18-20, and 23-25,
	Newly amended independent claim 1 has been amended to overcome the previous grounds of rejection under 35 U.S.C. 102(a)(1) in view of Thiebaut (US Pat. 7,618,207).  Specifically, independent claim 1 recites:
	“A stain removal accessory for use with a stain removal device for treating a stained area, the stain removal accessory comprising: 
a container having a compartment surrounded by an external layer permeable to a fluid, wherein the compartment stores a stain removing material and is configured to receive the fluid from the stain removal device; and 
a flap-flip piece including a holder configured to hold the container and be pivotally attached to the stain removal device, 
wherein the flap-flip piece is configured to pivotally rotate to move the container between a first position in a stain removing mode and a second position in a rinsing mode, 
wherein, during the stain removing mode, the stain removal accessory is configured to release the stain removing material on the stained area as a result of flow of the fluid from the stain removal device, and to output the fluid and the stain removing the fluid being different from the stain removing material, and 
wherein, during the rinsing mode, the stain removal accessory is configured to output the fluid without the stain removing material in a same direction as the direction out during the stain removing mode.” [emphasis added].
As persuasively argued by Applicant in pages 12-15 of Remarks filed 3/12/21, newly amended independent claim 1 has been amended to overcome the previous grounds of rejection under 35 U.S.C. 102(a)(1) in view of Thiebaut (US Pat. 7,618,207).  The closest prior art, Thiebaut (US Pat. 7,618,207), discloses a stain removal accessory (1) for use with a stain removal device (22) for treating a stained area [Fig. 1-4, 13-15; col. 9, lines 27-41], the stain removal accessory comprising: 
a permeable container (applicator element 3 made of porous, e.g. fibre, cotton, felt, etc.) permeable to a fluid and capable of storing a stain removing material and receiving the fluid from the stain removal device [Fig. 1-3; col. 8, lines 3-16]; and 
a flap-flip piece including a holder (7) configured to hold the permeable container (3) and be pivotally attached to the stain removal device (via hinge 8) [see Fig. 1-3; col. 4, lines 49-67], 
wherein the flap-flip piece is capable of pivotally rotating to move the permeable container between a first position (i.e. ‘holder’ 7 in closed position) in a stain removing mode [as illustrated in Fig. 1] and a second position (i.e. ‘holder’ 7 in open position) in a rinsing mode [as illustrated in Fig. 3],
wherein, during the stain removing mode, the stain removal accessory is capable of releasing the stain removing material on the stained area as a result of flow of the 
wherein, during the rinsing mode, the stain removal accessory is capable of outputting the fluid without the stain removing material (via dispensing apertures 36) in a same direction as the direction out during the stain removing mode [see Fig. 3; col. 5, line 64 – col. 6, line 26].  
Thiebaut does not, however, disclose the claimed “container having a compartment surrounded by an external layer permeable to a fluid, wherein the compartment stores a stain removing material”.  Thiebaut teaches a permeable applicator element (3) made of porous material (e.g. fibre, cotton, felt, etc.) which takes up or absorbs a quantity of product, namely, nail polish remover stored in a container of the device (22) [col. 8, lines 3-16].  In particular, the applicator element (3) of Thiebaut does not have a compartment to store a stain removing material, wherein said compartment is surrounded by a permeable external layer, as required by claim 1.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of newly amended independent claim 1.  For at least the above reasons, independent claim 1 (and therefore dependent claims 2, 18-20, and 23-25) are in condition for allowance.
Regarding claims 4-8, 10, 16, and 26,
	As indicated in the prior Final Rejection filed 1/15/21, independent claim 4 was previously amended to overcome the grounds of rejection under 35 U.S.C. 112(b), thereby placing it in condition for allowance.  Specifically, independent claim 4 recites:
	“A stain removal accessory for use with a stain removal device for treating a stained area, the stain removal accessory comprising: 
a permeable container storing a stain removing material; and 
a holder configured to be coupled to the stain removal device, the holder having a surface with a first part and a second part being on a same plane, 
wherein the first part of the surface is configured to hold the permeable container, 
wherein the second part of the surface has a through hole for passing a fluid from a fluid pathway of the stain removal device to the stained area via the through hole, 
wherein the holder is rotatable between a first position in a stain removing mode and a second position in a rinsing mode where the stain removing material is moved away from the fluid pathway, 
wherein in the first position, the first part is fluidly coupled to the fluid pathway, and in the second position, the second part is fluidly coupled to the fluid pathway, and 
wherein the stain removal accessory is configured to release the stain removing material on the stained area as a result of flow of the fluid from the stain removal device to the stained area through the permeable container.” [emphasis added].
As previously argued persuasively in pages 14-16 of prior Remarks, filed 4/1/20, independent claim 4 overcame the previous grounds of rejection under 35 U.S.C. 102(a)(1) in view of Bernstein (US Pat. 5,846,011).  The closest prior art, Bernstein (US Pat. 5,846,011), discloses a stain removal accessory for use with a stain removal 
a permeable container (i.e. head 9 having internal space 90 and outlet holes 92 reads on claimed “permeable container” [see Figures 9-10; col. 5, lines 1-4; col. 6, line 59 – col. 7, line 13]) capable of storing a stain removing material  [see Figure 10; col. 7, lines 9-14]; and 
a holder (i.e. valve member 31) configured to be coupled to the stain removal device, the holder having a surface with a first part (i.e. located where 31 connects to 9) and a second part (i.e. located where 31 connects to 14), 
wherein the first part (i.e. located where 31 connects to 9) of the surface is configured to hold the permeable container (at 9); 
wherein the second part (i.e. located where 31 connects to 14) of the surface has a through hole (14) for passing a fluid from the stain removal device to the stained area [see Figures 9-10; col. 6, lines 39-66], 
wherein the holder is rotatable between a first position in a stain removing mode [see Figure 10; col. 7, lines 8-14] and a second position in a rinsing mode [see Figure 9; col. 6, line 59-66], and 
wherein the stain removal accessory is capable of releasing the stain removing material on the stained area as a result of flow of the fluid from the stain removal device (2, via 11) to the stained area through the permeable container [see Figure 10; col. 7, lines 8-14].
Bernstein does not, however, disclose that said first part (i.e. located where 31 connects to 9) and second part (i.e. located where 31 connects to 14) of the holder (i.e. on a same plane as defined by claim 4.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of newly amended independent claim 1.  For at least the above reasons, independent claim 4 (and therefore dependent claims 5-8, 10, 16, and 26) are in condition for allowance.
See the attached ‘Notice of References Cited’ for a list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, for example:
US Pat. 5,846,011 to Bernstein et al.
US Pub. 2014/0352366 to Seo et al.
US Pub. 2008/0222817 to Myhra et al.
US Pat. 2,987,906 to Bourland
US Pat. 8,468,635 to Nikitezuk et al.
US Pat. 6,183,154 to Coe
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711